    Case 3:19-cv-02970-N Document 8 Filed 03/04/20                Page 1 of 2 PageID 30



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

ANTHONY GILLIHAN,                      )
                                       )
                Plaintiff,             )
                                       )                    CIVIL ACTION
vs.                                    )
                                       )                    FILE No. 3:19-CV-02970
WICHITA FALLS B & R INVESTMENTS, INC., )
                                       )
                Defendant.             )


               JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

     Plaintiff, ANTHONY GILLIHAN (“Plaintiff”) and Defendant, WICHITA FALLS B & R

INVESTMENTS, INC. (“Defendant”), by and through undersigned counsel and pursuant to Rule

41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, hereby jointly stipulate to the dismissal

of Defendant, WICHITA FALLS B & R INVESTMENTS, INC., and this entire Action with

prejudice. Each party to bear their own fees and costs.

           Respectfully submitted this 4TH day of March, 2020.



                                             Law Offices of
                                             THE SCHAPIRO LAW GROUP, P.L.

                                             /s/ Douglas S. Schapiro
                                             Douglas S. Schapiro
                                             Northern District of Texas ID No. 54538FL
                                             The Schapiro Law Group, P.L.
                                             7301-A W. Palmetto Park Rd., #100A
                                             Boca Raton, FL 33433
                                             Tel: (561) 807-7388
                                             Email: schapiro@schapirolawgroup.com


                                             Law Offices of
                                             LIPPE & ASSOCIATES
    Case 3:19-cv-02970-N Document 8 Filed 03/04/20             Page 2 of 2 PageID 31




                                           Emil Lippe, Jr., Esq.
                                           State Bar No. 12398300
                                           Lippe & Associates
                                           12222 Merit Drive, Suite 1200
                                           Dallas, TX 75251
                                           Tel: (214) 855-1850
                                           Fax: (214) 720-6074
                                           emil@texaslaw.com


                                          /s/     Michael Y. Kim________________
                                          Michael Y. Kim
                                          State Bar No. 24039960
                                          The Michael Kim Law Firm, PLLC
                                          4236 W. Lovers Lane
                                          Dallas, TX 75209
                                          Tel: (214) 357-7533
                                          mkim@mkimlegal.com




                              CERTIFICATE OF SERVICE

     I HEREBY CERTIFY that on this 4th day of March, 2020, we electronically filed the

forgoing with the Clerk of the Court by using the CM/ECF system.


                                          /s/ Douglas S. Schapiro
                                          Douglas S. Schapiro
                                          Northern District of Texas ID No. 54538FL
